Donald B. McFadden, J.
Appel-lee Dennis N. Hill was separated from his employment as a sergeant with the Twinsburg Township Police Department. In litigating matters relating to that separation, Hill and the Twins-burg Township Board of Trustees reached an agreement to settle their disputes. In the parties’ Consent Order, approved by the Honorable Frank Bayer of this court, Hill agreed to effectively terminate his employment and to forgo, among other things, seeking unemployment compensation benefits. In return for his promises, Hill received severance pay and other benefits from the township to which he was not otherwise entitled.
Upon receipt of the final severance payment from the township under the Consent Order, Hill immediately applied for unemployment compensation benefits. His application was granted. That decision was appealed to the Unemployment Compensation Board of Review, which affirmed the granting of benefits by a ruling issued August 10, 1987. It is from this ruling that the township appeals.
The issue presented in this appeal is whether a party who is represented by counsel in a litigated proceeding and who agrees to settle the dispute by forgoing his right to unemployment compensation benefits in return for other benefits may repudiate his agreement, which was adopted by the court as its order, and receive unemployment compensation benefits.
Neither party has cited, nor has this court found, any case in which this issue has been addressed. Hill relies on R.C. 4141.32, which provides that no agreement by an employee to waive his rights to unemployment compensation benefits is valid.
The court finds, however, that the agreement in this case was not a “waiver,” but instead was a judicially approved settlement to the parties’ *10dispute. This case does not involve a person who is coerced to sign a waiver of benefits as a condition of employment. This case involves court proceedings over which a judge presided and during which Hill’s interests were protected by counsel. R.C. 4141.32 does not invalidate the court’s order.
Accordingly, the court finds that the decision of the Unemployment Compensation Board of Review is contrary to law, and the same is hereby reversed.

Judgment accordingly.